Case 1:16-cv-02269-TWP-MJD Document 245 Filed 02/06/19 Page 1 of 4 PageID #: 5958



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  WESTFIELD INSURANCE COMPANY,                          )
             Plaintiff,                                 )
                                                        )
         v.                                             )       No. 1:16-cv-02269-TWP-MJD
                                                        )
  BELL AQUACULTURE, LLC &                               )
  TCFI BELL SPE III, LLC,                               )
             Defendants/Third-Party Plaintiffs.         )
                                                        )
         v.                                             )
                                                        )
  EARLY, CASSIDY & SCHILLING, INC.,                     )
            Third-Party Defendant.                      )

      BELL AQUACULTURE LLC’S MOTION TO LIMIT EXPERT OPINIONS AND
          TESTIMONY OF DR. ELIZABETH BUC, CHARLES FRICKE, AND
                           RICHARD MARZOLA

         Defendant/Counterclaim Plaintiff/Third Party Plaintiff Bell Aquaculture, LLC (“Bell”),

  by counsel and pursuant to the Court’s Case Management Plan (amended in relevant part by Dkt.

  242), Fed. R. Evid. 702, and the standards set forth by Daubert v. Merrell Dow Pharmaceuticals,

  Inc., 509 U.S. 579 (1993), respectfully requests that the Court exclude certain opinions offered

  by Dr. Elizabeth Buc, Charles Fricke, and Richard Marzola (collectively “Westfield’s Experts”),

  and bar them from offering testimony relating to those opinions at trial, because the opinions are

  irrelevant, will not assist the trier of fact in deciding any issue in this case, and are not properly

  supported. In support of this Motion, and in addition to the Brief in Support that is being filed

  contemporaneously herewith, Bell states as follows:

         1.       Plaintiff/Counterclaim Defendant Westfield Insurance Company (“Westfield”)

  has offered Dr. Buc, Mr. Fricke, and Mr. Marzola as experts in this case. Although purportedly
Case 1:16-cv-02269-TWP-MJD Document 245 Filed 02/06/19 Page 2 of 4 PageID #: 5959



  retained for different purposes, each of the proposed experts has offered an opinion regarding the

  cause of the automatic transfer switch failure that gives rise to this dispute.

          2.      While the parties dispute Westfield’s coverage obligations regarding the losses

  Bell sustained following the transfer switch failure, the existence of coverage does not depend on

  the cause of the failure (i.e. whether the failure resulted from a lack of maintenance, an overload,

  or otherwise). Indeed, the cause of the failure is entirely irrelevant to whether Westfield is

  obligated to provide coverage to Bell. As such, the opinions of Westfield’s Experts regarding

  the cause of the failure should be excluded, and they should not be permitted to testify as to those

  opinions at trial.

          3.      Even if the opinions were relevant to this case, they lack the support, reasoning,

  and bases to be admissible under the federal rules and pursuant to federal case law. Although

  Westfield’s Experts speculate as to why the failure occurred, they do not offer any meaningful

  evidence to support their subjective beliefs. In fact, in multiple instances, Westfield’s Experts

  concede that the evidence does not allow them to conclude how the failure actually occurred. In

  other instances, they fail to explain how the facts they rely upon (even if true) could lead to the

  conclusions they reached. Importantly, none of Westfield’s Experts conducted any testing on the

  transfer switch to confirm their theories, and they cannot do so now, as it has been destroyed by

  one of Westfield’s representatives. As such, the opinions of Westfield’s Experts regarding the

  cause of the failure should be excluded, and they should not be permitted to testify as to those

  opinions at trial.

          WHEREFORE, Bell respectfully requests that the Court grant its Motion to Limit Expert

  Opinions and Testimony, exclude Dr. Buc, Mr. Fricke, and Mr. Marzola’s opinions regarding the

  cause of the failure, bar Dr. Buc, Mr. Fricke, and Mr. Marzola from offering any testimony



                                                    2
Case 1:16-cv-02269-TWP-MJD Document 245 Filed 02/06/19 Page 3 of 4 PageID #: 5960



  relating to those opinions at the trial of this matter, and grant Bell all other relief just and proper

  in the premises.

                                                 Respectfully submitted,

                                                 ICE MILLER LLP

                                                  /s/ Jenny R. Buchheit
                                                 Angela P. Krahulik, #23026-49
                                                 Jenny R. Buchheit, #26653-49
                                                 Samuel B. Gardner, #32825-29
                                                 ICE MILLER LLP
                                                 One American Square, Suite 2900
                                                 Indianapolis, IN 46282-0200
                                                 Telephone: (317) 236-2100
                                                 Facsimile: (317) 236-2219
                                                 Angela.Krahulik@icemiller.com
                                                 Jenny.Buchheit@icemiller.com
                                                 Samuel.Gardner@icemiller.com

                                                 Attorneys for Defendant/Counterclaim Plaintiff/
                                                 Third-Party Plaintiff Bell Aquaculture, LLC




                                                    3
Case 1:16-cv-02269-TWP-MJD Document 245 Filed 02/06/19 Page 4 of 4 PageID #: 5961



                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 6, 2019, a copy of the foregoing was filed electronically
  through the CM/ECF system. Notice of this filing will be sent to the following parties by
  operation of the Court's electronic filing system. Parties may access this filing through the
  Court’s system:

  Dustin R. DeNeal                              Edward W. Gleason
  Kevin M. Toner                                SENAK KEEGAN GLEASON SMITH MICHARUD, LTD.
  FAEGRE BAKER DANIELS LLC                      egleason@skgsmlaw.com
  dustin.deneal@faegrebd.com
  kevin.toner@faegrebd.com                      Rebecca J. Maas
                                                Stephen Wheeler
  Attorneys for TCFI BELL SPE III LLC           Linda Vitone
                                                SMITH FISHER MAAS HOWARD & LLOYD, P.C.
                                                rmaas@smithfisher.com
  Michael E. Brown                              swheeler@smithfisher.com
  Casey R. Stafford                             lvitone@smithfisher.com
  KIGHTLINGER & GRAY LLP
  mbrown@k-glaw.com                             Attorneys for Westfield Insurance Company
  cstafford@k-glaw.com

  Attorney for Early Cassidy & Schilling,
  Inc.

                                               /s/ Jenny R. Buchheit
                                               Jenny R. Buchheit



  ICE MILLER LLP
  One American Square
  Suite 2900
  Indianapolis, IN 46282-0200
  (317) 236-2100




                                                  4
